Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 4, 2019

                                     No. 04-19-00072-CV

                        IN THE INTEREST OF H. R. M, A CHILD,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018EM504989
                         Honorable Nick Catoe Jr., Judge Presiding


                                        ORDER

       On March 27, 2019, after the notice of appeal filing fees remained unpaid, we ordered
Appellant to show cause in writing by April 8, 2019, that the filing fees have been paid. We also
ordered Appellant to file a docketing statement. Appellant paid the filing fees. The portion of
our March 27, 2019 order regarding payment of filing fees is satisfied.
       The docketing statement has not yet been filed; it remains due.
        We reinstate the appellate timetable. The appellate record is due within TEN DAYS of
the date of this order.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court